*323Order of disposition, Family Court, Bronx County (Harold J. Lynch, J.), entered on or about June 23, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed an act which, if committed by an adult, would constitute the crime of attempted assault in the third degree, and placed her on probation for a period of one year, unanimously affirmed, without costs.
The hearing testimony established the requisite degree of prior familiarity to permit introduction of identification evidence despite the absence of timely statutory notice (see Family Ct Act § 330.2 [2]; CPL 710.30 [1] [b]). The victim had been introduced to appellant, had engaged in conversations with appellant, and knew appellant by her distinctive first name (see People v Rodriguez, 79 NY2d 445 [1992]; People v Collins, 60 NY2d 214, 219 [1983]). Appellant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Andrias, J.P., Friedman, Sullivan and Gonzalez, JJ.